The opinion of the court was delivered by
Munson, J.
The respondent is charged witli having been found intoxicated on the 28th day of May, 1888. The complaint is founded on No. 39, Acts of 1886. By No. 36, Acts of 1888, approved Nov. 27th, other provision was made for tho punishment of intoxication, and the act of 1886 was expressly repealed. The repealing statute contains no saving clause as to *459offenses previously committed. There js consequently no law under which the respondent can be punished. The law by which intoxication was punishable at the time of the respondent’s offense is no longer in force. The law by which intoxication may now be punished did not exist when the .respondent was found intoxicated. The respondent cannot be convicted under a statute which has been repealed. Neither can he be convicted under a statute enacted since the commission of his offense. Commonwealth v. Marshall, 11 Pick. 350 ; State v. Daley, 29 Conn. 272; Hartung v. The People, 22 N. Y. 95.

Judgment reversed, complaint quashed, and respondent discharged.